Citation Nr: 9915042	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1985 to June 1992.

This appeal arose from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 10 percent disability 
evaluation for the veteran's right knee disability.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in March 1997 for further development.  The case was 
returned to the Board in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  The current manifestations of the veteran's right knee 
disability include limitation of flexion and complaints of 
pain; moderate impairment of the right knee is not 
demonstrated and extension is to 0 degrees and flexion is 
greater than 60 degrees.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for a right 
knee disability is not for assignment.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his right 
knee disability.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.

In July 1992, shortly after the veteran's separation from 
service, the VA conducted an examination.  At the time it was 
noted that the veteran had undergone right knee surgery late 
the previous year following an injury.  On examination, the 
veteran's gait was noted to be normal.  It was reported the 
right knee hurt when he squatted so that he could not 
completely flex the knee; flexion was to 115 degrees.  There 
was slight femoral condyle tenderness.  There was no lateral 
instability.  X-ray examination of the right knee revealed no 
abnormalities.

In a September 1992 rating decision, service connection was 
granted for right knee arthralgia, status post partial medial 
meniscectomy and medial plicectomy.  A 10 percent disability 
evaluation was assigned.

At the time of a VA orthopedic examination in July 1994, the 
veteran reported that he did not have much problem with the 
knee in the summer and that he had more problems during the 
winter as the knee stiffened up and he experienced cramps 
which were relieved by moving around.  The knee also bothered 
him when he went up and down stairs and when he was lifting a 
lot of weight.

On examination, the veteran's gait was normal.  He could 
tiptoe and heel walk with no problem.  There was crepitus on 
passive flexion and extension of the knee.  A small cystic 
swelling, measuring one inch by one inch, was noted on the 
inferolateral part of the knee.  There was no anterior, 
posterior or lateral instability of the knee and there was no 
tenderness on palpation of the joint line or the patella. 
McMurray's test was negative and flexion was to 120 degrees.  
X-ray examination of the knee was negative.  The diagnosis 
was residual, status post arthroscopic surgery, right knee, 
symptomatic mostly during the winter and with a small cyst on 
the inferolateral part of the knee.

VA outpatient treatment records indicate that the veteran was 
seen on a number of occasions during the period from July 
1994 to November 1994, including for complaints related to 
his right knee disability.  In August 1994 it was reported 
that there was no right knee tenderness, swelling, limitation 
of motion or erythema.  An assessment of right knee post 
traumatic osteoarthritis was made.  He complained of right 
knee pain in November 1994.

A hearing on appeal was conducted in January 1995 and, at 
this time, the veteran gave detailed testimony in support of 
his claim.  He testified that he was required to use a brace 
to maintain right knee stability.  He indicated that the knee 
would swell up if he stood for too long and that he was 
currently on medication for right knee swelling and pain.

Additional VA outpatient treatment records indicate that when 
the veteran was seen in March 1995 he denied popping and 
giving way of the right knee.  There was minimal tenderness 
of the joint line and full range of motion with no laxity.  
In July 1995 the veteran complained of right knee pain and 
swelling with heavy activity.  On examination, patellofemoral 
crepitus was noted.  There was no instability and, on X-ray 
examination, the findings were negative.

Pursuant to the Board's remand, the veteran was examined by 
the VA in November 1997.  The veteran reported complaints of 
pain with cold weather, prolonged sitting and prolonged 
carrying of heavy objects.  It was noted that the pain flare-
ups usually were bad enough to keep him from working for an 
hour or two but got better with Tylenol and rest.  He denied 
swelling but had some popping.  He had no locking or giving 
way and the pain did not prevent him from working, except 
during flare-ups and then only for brief periods of time.

Objectively, it was observed that the veteran's right knee 
showed no swelling or inflammation.  The knee was found to be 
stable medially and laterally and there was no other 
impairment, including subluxation.  The range of motion was 
from 0 to 130 degrees.  It was reported that a drawer test, 
Lachman's test and McMurray's test were negative and that 
general strength of the knee was five out of five.  The 
examiner's assessment was that there was some limitation of 
work secondary to the knee for periods of one to two hours 
which was better with rest and medication and did not prevent 
the veteran from working.  The examiner stated that the pain 
did not significantly limit functional ability and that there 
was no evidence of  weakened movement, excess fatigability or 
incoordination.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is currently being rated under 
Diagnostic Code 5259 for removal of semilunar cartilage and 
the maximum evaluation, 10 percent, is in effect.  A 20 
percent disability evaluation is for assignment under 
Diagnostic Code 5257 where there is moderate impairment of 
the knee with recurrent subluxation or lateral instability 
and a 10 percent disability evaluation is for assignment 
where the impairment is slight.  A 20 percent disability 
evaluation may be assigned under Diagnostic Code 5260 where 
flexion is limited to 30 degrees or under Diagnostic Code 
5261 where extension is limited to 15 degrees.

As noted in the Board's March 1997 remand, in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(1998) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (1998) when evaluating orthopedic disabilities.  The 
Court found that the applicable Diagnostic Code in that case 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (1998) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court has stated, however, that a 
specific rating for pain is not required.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).

While the veteran contends that his service connected right 
knee disability is more severe than currently evaluated and 
avers that an increased rating for his right knee disability 
is warranted under the provisions of Diagnostic Code 5257, 
applying the applicable case law, statutes and regulations to 
the particular facts of this case, it is apparent that an 
increased rating is not warranted.  As the recent VA 
examination showed the range of motion of the left knee was 
from 0 degrees to 130 degrees, neither the criteria for a 
higher rating under Diagnostic Code 5260 nor Diagnostic Code 
5261 have been satisfied since there is no competent medical 
evidence, even with consideration of the 120 degrees flexion 
reported in July 1994, that supports a finding that 
sufficient limitation of motion under any circumstances 
exists to warrant an evaluation greater than the 10 percent 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The veteran has reported periodic swelling but on recent 
examination the knee was stable with no swelling, 
inflammation or subluxation.  While the Board agrees with the 
veteran's request that evaluation of his disability may be 
considered under Diagnostic Code 5257, on the basis of the 
above analysis, a preponderance of the evidence is against a 
rating higher than the 10 percent currently assigned.  Given 
the nature and severity of the pertinent symptomatology, the 
Board finds that the 10 percent evaluation currently assigned 
is appropriate.  Moderate impairment of the left knee is not 
demonstrated or approximated.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4, Code 5257.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998).  His representative requests that 
application of the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998) be considered.  The Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  While the 
veteran indicated that, at times, he has had to stop working 
for an hour or two to rest the knee, it has not been shown 
that the service-connected right knee disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for a right knee 
disability is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

